Citation Nr: 1241344	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of bruxism, including receding gums, for compensation purposes only.

2.  Entitlement to service connection for an acquired psychiatric disability, including depression with anxiety.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to September 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, denied service connection for depression and bruxism with receding gums.  In February 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.  

The Board notes that, while the RO originally characterized the Veteran's psychiatric claim as one for service connection for depression, the record reflects other psychiatric diagnoses, including adjustment disorder and anxiety.  Given that, and because the RO has actually considered the various other diagnoses in adjudicating the claim-consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)-the Board has recharacterized this claim as reflected on the title page.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board's decision on the matter of service connection for bruxism with receding gums is set forth below.  The remaining claim on appeal for service connection for an acquired psychiatric disability is addressed in the remand following the order.  This matter is being remanded to the RO.  VA will notify the appellant when further action, on his part, is required.  

As discussed in more detail below, service connection may be awarded for dental conditions for (1) compensation benefits, or (2) outpatient dental treatment purposes.  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381 (2012).  In the present case, the record reflects that, in his June 2010 substantive appeal, the Veteran raised the issue of whether service connection might be awarded for bruxism with receding gums for outpatient dental treatment purposes.  See also Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  Review of the file reveals, however, that the RO (i.e., VBA) has only adjudicated the issue of entitlement to service connection for bruxism with receding gums for compensation purposes.  As there is no indication that any claim for outpatient dental treatment has yet been considered and/or referred to VHA, and because this matter is not currently before the Board, it is referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The probative medical evidence establishes that the Veteran has wear facets and localized gingival recession due to bruxism without bone loss; under the laws administered by VA, these residuals do not constitute a disability for which VA disability compensation is payable.  


CONCLUSION OF LAW

The criteria for service connection for residuals of bruxism, including receding gums, for VA compensation purposes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 1712 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.102, 3.159, 3.381, 4.150, 17.161 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, a May 2008 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for a dental condition, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  This letter meets the Pelegrini and Dingess/Hartman content of notice requirements (as applicable), as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service treatment records, and a VA dental examination report.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In the present case, the Veteran contends that he is entitled to service connection for bruxism (i.e., teeth grinding) and its residuals, including gum recession, as this condition first manifested while he was serving on active duty.  Service treatment records indicate that, in September 2002, it was recommended that the Veteran begin using Sensodyne toothpaste, especially in areas where gingival recession was observed.  In June 2008, three months prior to his separation, the Veteran underwent a VA dental examination in conjunction with the current claim on appeal.  Review of the examination report reflects that the Veteran has wear facets visible on teeth #3-6, 10, 13-14, 19-22, and 27-30; there was also evidence of localized gingival recession at #2, 3, 14, and 15.  The examiner's assessment was bruxism with visible wear facets.  An addendum report indicates that the Veteran does not have any bone loss.  

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2012).  Compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2012) (Note).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service connected for purposes of compensation [emphasis added].  38 C.F.R. § 3.381 (2012).

Here, there is no competent evidence that the Veteran has a compensable dental condition.  In this regard, the medical evidence (as discussed above) reflects damage to the teeth and gingiva as a result of bruxism, but there is no evidence of any impairment or abnormality of the maxilla, mandible, ramus, palate, or condyloid process; there is also no evidence of bone loss.  

To the extent that the Veteran, himself may be asserting a compensable dental disability, the Board notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge, such as observed gum recession and/or worn teeth.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, matters of medical diagnosis for disability not capable of lay observation are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a dental condition, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').

Thus, inasmuch as the Veteran has failed to present competent evidence of a compensable dental disability, the claim for service connection for residuals of bruxism, including receding gums, for compensation purposes only, must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As a final point, the Board notes that this decision is limited to whether compensation benefits are warranted for the Veteran's claimed dental condition.  As discussed in the Introduction, the RO has not yet addressed his claim of service connection for outpatient dental treatment purposes.  Accordingly, this issue has been referred to the RO for appropriate action.  


ORDER

Service connection for bruxism with receding gums is denied for compensation purposes only.  


REMAND

The Board's review of the record reveals that further action on the claim remaining on appeal is warranted.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2012).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran contends that he is entitled to service connection for an acquired psychiatric disability, claimed as depression, as such condition first manifested during his period of active duty service and has continued through the present.  Here, service treatment records reflect that the Veteran was evaluated for complaints related to anxiety and depression between March 2008 and July 2008.  Such records indicate an assessment of "rule out anxiety disorder, not otherwise specified" by psychiatry in March 2008, a deferred assessment by psychology in April 2008, and an assessment of depression by primary care in April 2008.  There is also evidence that the Veteran was prescribed Wellbutrin for depression with good results.  

Prior to his separation from service, in June 2008, the Veteran underwent VA psychiatric examination.  The examination report reflects that the Veteran reported a history of depression beginning in April 2008 with almost immediate relief of symptoms upon taking Wellbutrin.  The Veteran indicated that while he had no current complaints, he continued to take Wellbutrin.  The examiner's assessment was major depressive disorder, single episode (in April 2008), full remission.  

Pertinent to this remand, following the June 2008 VA examination, the Veteran sought treatment from his primary care physician (in July 2008), indicating that he had stopped Wellbutrin and had experienced increased anxiety symptoms.  The physician's assessment was adjustment disorder with anxiety; the Veteran was restarted on Wellbutrin.  Post-service treatment records show continued treatment by a private primary care physician for depression with anxiety.  The Veteran continues to take Wellbutrin and, in May 2010, began taking fluoxetine for anxiety. 

The foregoing evidence indicates that the Veteran's current depression with anxiety may be related to his single episode of major depressive disorder (incurred in April 2008 and diagnosed on June 2008 VA examination).  In this regard, despite no outward evidence of psychiatric symptoms, the Veteran continues to take psychotropic medications and contends that his symptoms return without them.  

In May 2010, the RO scheduled the Veteran for a new VA examination to obtain evidence from a psychologist or psychiatrist regarding the Veteran's current psychiatric condition (which has been variously diagnosed as depression and adjustment disorder by his primary care physicians) and whether any such disability had its onset during service.  The Veteran did not report for this examination.  However, in February 2011, the Veteran indicated that he never received notice for the examination (scheduled in January 2011) and that he was willing to report for a new VA examination.  

Given the foregoing circumstances, the Board finds that a remand is necessary to obtain additional medical examination and opinion.  See McLendon, 20 Vet. App. at 79; see also Barr, 21 Vet. App. at 311.  Hence, the RO should arrange for the Veteran to undergo VA mental disorders examination, by an appropriate psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to seeking the requested examination and opinions, to ensure that the record before the examiner(s) is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  Specifically, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by an appropriate psychologist or psychiatrist, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual  designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies (to include psychological testing, if necessary) should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all current psychiatric disability(ies), to particularly include any depression and/or anxiety.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service, to include the single episode of major depressive disorder (incurred in April 2008 and diagnosed on June 2008 VA examination).  

In rendering the requested opinion, the examiner should discuss the significance, if any, of the fact that the Veteran has been taking Wellbutrin continuously since July 2008, as well as the diagnoses provided by the Veteran's primary care physicians in the record.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue of service connection for an acquired psychiatric disability, including depression and anxiety, in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claim) and legal authority.  

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all additional legal authority considered, along with reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


